DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 114-126 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/01/2021.
Applicant’s election without traverse of Group I, claims 1 and 98-113, in the reply filed on 04/01/2021 is acknowledged.
Claims 1 and 98-113 are under current examination.
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 12/23/2020, with respect to the rejection of claim 1 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Gliner (US 9,833,614 B1), and the rejection of claim 1 under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by, or alternatively under 35 U.S.C. 103 as being obvious over, Thacker et al (US 2013/0204324 A1), have each been fully considered and are persuasive, based on the claim amendment filed on 12/23/2020.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of Thacker et al (US 2013/0204324 A1), Dobak (US 2008/0033511 A1, and DiLorenzo (US 2003/0018367 A1), necessitated by Amendment.
The claim amendment also overcomes the previous rejection under U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and the nonstatutory double patenting rejections in view of copending Application No. 15/874,504, and U.S. Patent Nos. 10328,256 B1 and 9,833,614 B1. 
The claim amendment is not presently sufficient to overcome the provisional nonstatutory double patenting rejection in view of copending Application No. 16/369,814.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 98, and 100-113 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 2, 5, 6, and 110-116 of copending Application No. 16/369,814 (U.S. Patent Pub. 2019/0321641 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim 1 is encompassed by the copending claims 1 and 110, for sharing features directed to a method of positioning at least one implantable signal delivery device proximate to a location somewhere between C8 to T12, based on a patient indication of a blood glucose abnormality, and delivering to said location an electrical signal having a frequency somewhere between the range of 1.2-100 kHz. The copending application renders the instant claim 1’s recitation of modulating “neurons of the intermediolateral cell column to treat a blood glucose abnormality of the patient” obvious 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 98-113 are rejected under 35 U.S.C. 103 as being unpatentable over Thacker et al (US 2013/0204324 A1, hereinafter “Thacker”, previously cited) in view of in view of Dobak (US 2008/0033511 A1, hereinafter “Dobak”), and in further view of DiLorenzo (US 2003/0018367 A1, hereinafter “DiLorenzo”).

positioning at least one implantable signal delivery device 110, including lead 111, proximate to a target location at the patient’s spinal cord 191 (Fig. 1A, para. 0025) within a vertebral range of from about T2 to about T12 (para. 0037 and 0059, showing T7-T8 and T9-T12 for treatment of low back pain; Fig. 6A-6C and paras. 0038 and 0048-0049 showing T9-T12 for other therapeutic effects; para. 0093 showing T3-T7; para. 0105 showing T2, para. 0106 showing T4-T5), which is within the claimed range of “from about C8 to about T12”; 
and programming and delivering an electrical signal to the target location via the implantable signal delivery device (Fig. 1A, signal delivery device 110 coupled to pulse generator 101; para. 0025-0026), wherein the electrical signal has a frequency within the claimed frequency range of “from 1.2 kHz to 100 kHz” (para. 0038, 3 kHz-10 kHz at the T9-T12 vertebrae, with 1.5 kHz-100 kHz explicitly stated for the desired range of high frequency modulation, para. 0038, 0049, 0079; para. 0049 also disclosing 1.5 kHz - 100 kHz at T9-T12 vertebrae; 10 kHz at T9-T10).
Thacker shows that the electrical signal treats a blood glucose abnormality, since Thacker teaches that the T1-T12 target addresses chest wall pain syndromes related to diabetic truncal neuropathy (p. 16, Table 1, section “I”, about midway of the second column). Since Thacker shows positioning the device to treat a chest wall pain syndrome, in a region within T1-T12, wherein the high frequency range indicated above is shown to be delivered at T2 for treating to address total body pain (T2 falling within the T1-T12 thoracic range indicated for addressing chest wall pain syndrome), wherein a diabetic truncal neuropathy is related to a 
Dobak teaches that it is known to deliver a high frequency electrical signal to the same target location (para. 0236) for the purpose of affecting neural activity to treat different patient conditions (para. 0136, 0246-0247), including a blood glucose abnormality, of type 2 diabetes (para. 0066, 0116, 0192, 0262), which comprises determining a blood glucose level (para. 0066-0067) and delivering an electrical signal in response to detected blood glucose levels, for the purpose of regulating the blood glucose levels. Since Dobak teaches delivering a high frequency stimulation signal to the same target location for treating different patient conditions, including diabetes, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Thacker in view of Dobak to render obvious that the electrical signal delivered is effective to treat diabetes of the patient.
DiLorenzo teaches that it is known in the art of stimulating the thoracic vertebrae of the spinal cord to affect neural responses (para. 0059), and/or to treat patient conditions including diabetes (Abstract, para. 0013), that it includes modulating neurons of the intermediolateral cell column (para. 0050, 0079, 0089, 0091-0092). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Thacker and Dobak in view of DiLorenzo, to render obvious the feature of modulating neurons of the intermediolateral cell column to treat diabetes of the patient, so that the combination teaches stimulation of the target region, by delivering an electrical signal in the claimed electrical signal parameter range, to cause the claimed effect.


Regarding claim 99, Dobak teaches that an effective target location is offset from a longitudinal midline of the patient’s spinal cord (para. 0236, para-midline at T9-T12). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have offset the target location for effective neural modulation, as taught by Dobak to provide the same predictable results as set forth above.
Regarding claims 100-101, as discussed above, Thacker teaches wherein the electrical signal has a frequency in a frequency range of from about 3-10kHz (para. 0038), a range which is contained within the claimed ranges of “from 5-50 kHz” (claim 100) and ”from 5-15 kHz” (claim 101).
Regarding claims 102-103, Thacker teaches that it is known to adjust the pulse width for effective treatment (para. 0032), including a pulse width in a pulse width range comprising 10-166 microseconds (para. 0037, wherein 100-200 microseconds includes the claimed range), and selecting a duty cycle for the desired effect (para. 0038). Since Thacker shows that it is known to adjust the therapy parameters as needed for the desired effect, including adjusting the amplitude (para. 0031-0033, 0037), it would have been obvious to one having ordinary skill in the art before the effective filing date to adjust the amplitude from about 20-90% of the patient’s sensory threshold, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claims 109-113, Dobak teaches that the method for regulation of blood glucose levels to treat type 2 diabetes is needed for a patient who is prandial, since the stimulation is also to regulate appetite (para. 0012) as well as control metabolic conditions (para. 0013) by nerve stimulation. Therefore, the modification in view of Dobak teaches that the electrical signal delivered to the target location and for the intended purpose is for while the patient is prandial, and wherein the stimulation delivery period ranges in time as needed for the patient, wherein the range includes the claimed 30-120 minutes, as well as other time .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405.  The examiner can normally be reached on Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH K SO/Examiner, Art Unit 3792

/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792